DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 4-10, filed February 11, 2022, with respect to claims 10-15 have been fully considered and are persuasive.  The rejection of claims 10-15 has been withdrawn. 
Response to Amendment
The amendment submitted February 11, 2022, has been accepted and entered.  Claim 10 is amended.  No claims are added.  No claims are further cancelled.  Thus, claims 10-15 are examined.  The Specification U.S. Publication 2019/0146106, paragraphs [0021], [0023]-[0036] disclose estimating position of each focal spot and determining minimum distance from detector panel to each focal spots, as disclosed.
Allowable Subject Matter
Claims 10-15 are allowable over the prior art.
Independent claim 10 is allowable based on applicant’s remarks filed February 11, 2022 regarding a method for calibrating an X-ray imaging system using a calibration phantom, comprising: placing at least three markers at pre-determined positions on the calibration phantom including at least one planar structure with a plurality of printed circuit boards wherein each of the plurality of printed circuit boards includes a printed 2-D array of copper dots that is imaged on the detector; placing the at least one planar structure between an X-ray source including a plurality of focal spots and a detector panel; estimating a position of each focal spot of the plurality of focal spots with respect to the detector panel by determining a minimum distance from the detector panel to each focal spot, so as to enable geometric calibration to minimize misalignment improving spatial resolution. 

    PNG
    media_image1.png
    553
    676
    media_image1.png
    Greyscale

Claims 11-15 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karasawa et al (US 2004/0245447 A1) discloses a phantom for quality control used to perform verification of performance and invariance of a radiation imaging system includes substrates and image quality evaluation patterns fixed to the substrates. The patterns is photographed with the system and images obtained by photographing is evaluated based on image quality evaluation items. A coefficient of linear expansion ap of each of corresponding patterns fixed to each of the substrates and a coefficient of linear expansion aS of each of the substrates to which the corresponding patterns are fixed, are in a relation of 

    PNG
    media_image2.png
    85
    319
    media_image2.png
    Greyscale

Lang et al (US 2012/0063568 A1) discloses a  system for image analysis, the system comprising: at least one calibration phantom including a first material and a second material, the first material having an x-ray 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884